DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 1, 2, 5, 8-9, 11-13, 16-25, and 31-39 are pending in the instant application

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Applicants' arguments, filed 10/22/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 



Information Disclosure Statement
The information disclosure statement (IDS) dated 12/14/2020 does not comply with 37CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused to it to be listed; and all other information or that portion which caused it to be listed. It does not appear that Applicants have provided a copy of Bonnard et al. Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  use of an abbreviation.  
Appropriate correction is required. 
        Examiner suggests adding “anti-settling agent” immediately before “ASA”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 2, 5, 8, 9, 11-13, 16-25, and 31-39  are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. '702 (US 6,280,702), provided in the IDS,  in further view of Morton et al. '170 (US 6,815,170), provided in the IDS.
Carter et al. ‘702 teaches an endoscopic tissue staining composition (abstract) that has been autoclaved (i.e. thermally sterilized) (i.e. terminally sterilized) (column 6 lines 64-67) and is an injectable liquid (column 7 lines 5-9) that comes in a kit with a syringe and needle (claim 16) wherein the composition can be injected through a sclerotherapy needle (column 7 lines 1-9).  Carter et al. ‘702 further teaches that this composition comprises of 0.01% to about 1% carbon pigment (claim 5), where the carbon is preferably carbon black (claim 9) but may be activated or unactivated carbon (claim 4). However, any carbon chosen must be low, meaning substantially non-carcinogenic levels (column 5 lines 39-46), in residual polycyclic aromatic hydrocarbons (claim 17). Carter et al. ‘702 further recites the composition including about 5% to about 25% suspending/viscosity-increasing agents (claim 5), which may be glycerol, propylene glycol, isopropylene glycol, polyethylene glycol, cellulose, (claim 2) or hydroxyethyl cellulose (i.e. claimed ASA) (column 6 line 6). Carter et al. ‘702 further recites the composition including about 0.005% to about 0.05% anti-foaming agent 
Carter et al. ‘702 differ from the instant claims insofar as not disclosing a particle size for the carbon particles. 
Morton et al. ‘170 teaches a liquid tissue stain using carbon black (claim 17) wherein the carbon particles are less than about 0.2 microns in diameter (claim 16).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Carter et al. ‘702 disclose wherein the endoscopic tissue staining composition comprises carbon particles, but does not disclose a particle size. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the carbon particles of Carter et al. ‘702 to have a size of less than 0.2 microns since that size is a known and effective size for carbon particles used in tissue staining compositions as taught by Morton et al. ‘170. 
Regarding the instant claims reciting amounts in w/v, Carter et al. ‘702 teaches wherein the solvent of the composition is water. The density of water is 1.0 g/ml, therefore the percent of weight by weight is equal to percent of weight by volume.

Regarding instant claim 5, Carter et al. ‘702 teaches a composition comprising substantially the same compounds in substantially the same amounts as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of Carter et al. ‘702 has substantially the same properties, such as the one disclosed in instant claim 5, as the claimed invention. 
Regarding instant claim 8, Carter et al. disclose wherein the composition may comprise hydroxyethyl cellulose and glycerol as viscosity-increasing agents, but do not disclose wherein the two may be included in combination with one another. However, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Therefore, since hydroxyethyl cellulose and glycerol are both viscosity-increasing 
Regarding instant claim 19, Carter et al. ‘702 teaches levels of residual polycyclic aromatic hydrocarbons (claim 17) as being low, meaning substantially non-carcinogenic levels (column 5 lines 39-46). Therefore, one of ordinary skill in the art would have been motivated to have zero residual polycyclic aromatic hydrocarbons, which is within no greater than 0.5 ppm residual polycyclic aromatic hydrocarbons.
Regarding claim 21, the claimed recitation "capable of" is merely a functional recitation requiring the ability to fulfill that function; the claim does not require, however, that activation actually occur. Carter et al. ‘702 disclose substantially the same compounds in substantially the same amounts as the claimed invention and disclose wherein the composition is injectable. Therefore, one of ordinary skill in the art would reasonably conclude that Carter et al. ‘702, is capable of passing through a 25-gauge needle 240 cm in length by application of a force no greater than about 32N like the claimed invention. 
Regarding the amounts of hydroxyethyl cellulose and viscosity-increasing agent recited in instant claims 22, 23, and 39, as discussed above, it would be prima facie obvious for one of ordinary skill in the art to have used both hydroxyethyl cellulose and another viscosity increasing agent as the viscosity-increasing agent and Carter et al. ‘702 disclose wherein the amount of viscosity-increasing agent is about 5% to about 25%. Therefore, it would have been obvious to one of ordinary skill in the art to have selected an amount of hydroxyethyl cellulose and another viscosity-increasing agent from this range. Such amounts overlap with the claimed ranges. In the case where the prima facie case of obviousness exists.  MPEP 2144.05 A.  
Regarding instant claim 37 Carter et al. ‘702 teaches a kit comprising the liquid composition, a syringe, and a sclerotherapy needle (claims 14-16). The liquid would require a container, the syringe is a container, thus, it would be obvious that Carter et al. ‘702 teach a pre-filled syringe. 
Regarding instant claim 38, Carter et al. ‘702 disclose wherein the composition is autoclaved. Since the liquid composition would need to be autoclaved in a container and a syringe is a suitable container, as discussed above, it would be obvious to one of ordinary skill in the art to have a pre-filled syringe autoclaved.

Response to Arguments
Applicant argues that Carter et al. ‘702 supplies a laundry list of possible suspending/viscosity-increasing agents. 
The Examiner disagrees and does not find the argument persuasive. A prior art reference is evaluated for all that it reasonably suggests. See MPEP 2123. Carter et al. ‘702 specifically discloses that the claimed compounds (e.g. hydroxyethyl cellulose and glycerol) are suitable suspending/viscosity-increasing agents. Therefore, it would have been obvious to have selected the claimed compounds from Carter et al. ‘702. Additionally, choosing from a finite number of identified, predictable solutions is obvious. See MPEP 2143 (I).  
Furthermore, it should be noted that according to the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds). 
Thus, the Board in that case applied case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. As such, Applicant’s argument is unpersuasive.  

Applicant argues that glycerol is the preferred suspending/viscosity-increasing agent disclosed by Carter et al. ‘702.
The Examiner disagrees and does not find the argument persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments. Therefore, Carter et al. ‘702 disclosing glycerol as being preferred does not exclude hydroxyethyl cellulose as being a suitable suspending/viscosity-increasing agent. As such, Applicant’s argument is unpersuasive.  

Applicant argues that based on the structural and functional differences between the various suspending/viscosity-increasing agents, the person of ordinary skill in the art would have no reasonable expectation that each would behave similarly when present in the composition.


Applicant argues that Carter et al. ‘702 fails to recognize any impact of the particular selection of HEC to arrive at a composition having improved darkness and tissue staining capabilities, and instead merely discloses that hydroxyethyl cellulose is but one agent that can improve the "suspen[sion of] carbon particles in solution."
The Examiner does not find the argument persuasive. “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV). Therefore, it is not necessary for Carter et al. ‘702 to disclose selecting hydroxyethyl cellulose for improving darkness and tissue staining capabilities. As such, Applicant’s argument is unpersuasive.

	Applicant argues that hydroxyethyl cellulose with carbon particles having a mean particle diameter as claimed can have a profoundly advantageous impact on the darkness of the carbon particles.


Applicant argues that when hydroxyethyl cellulose was included in the composition, the darkness increased by up to about 10% as compared to a composition having no hydroxyethyl cellulose. Such an improvement in the darkness of the composition would not have been expected in view of the teachings of Carter et al. ‘702.
The Examiner does not find Applicant’s argument to be persuasive. The claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). In the instant case, Carter et al. ‘702 is the closest prior art since it teaches the use of hydroxyethyl cellulose (column 6 line 6) with carbon particles (claim 5). As such, the Applicant’s argument is unpersuasive.  

	Applicant argues that HEC performs surprisingly better than other polymeric materials, such as guar gum and hydroxypropyl cellulose (HPC).
	The Examiner does not find Applicant’s argument to be persuasive. Applicant had measured the darkness, settling, and mucoadhesion values of samples comprising HEC, guar gum, or HPC. “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” MPEP 
In addition, purely arguendo, even if the claimed invention is unexpected based off of Applicant’s showing, the instant claims would not be commensurate in scope with the showing. The independent claims do not recite an amount of HEC or a molecular weight of HEC. Applicant uses specific amounts of HEC and molecular weights of HEC in their showing. Carter et al. ‘702 disclose wherein HEC is a suspending/viscosity-

Applicant argues that Morton et al. ‘170 fails to cure the defects of Carter et al. ‘702.
The Examiner submits that arguments with regards to Carter et al. ‘702 have been addressed above and are unpersuasive. Therefore, Applicant’s argument is unpersuasive and the rejection is maintained. 

Conclusion
Claims 1, 2, 5, 8-9, 11-13, 16-25, and 31-39 are rejected
Claims 26-30 have been withdrawn.
No claims are currently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-17:00 EST ALT Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/            Examiner, Art Unit 1612                                                                                                                                                                                            
/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612